Citation Nr: 1548587	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1967 to November 1968, to include during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The weight of the evidence shows that the Veteran's bilateral hearing loss disability was caused by his active duty service.

2. The weight of the evidence shows that the Veteran's tinnitus is not the result of his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

When the Veteran filed his claim in March 2013, he elected to participate in the Fully Developed Claim (FDC) program for expedited decisions by VA.  At that time, he received a document outlining the duties to notify and assist, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Hearing Loss

The Veteran is shown by both private evaluation and VA examination to have hearing loss which meets the criteria of 38 C.F.R. § 3.385.  He is shown to have had noise exposure in service as a result of his duties in the boiler room aboard ship, where he testified that he was not issued any hearing protection by the Navy.  The question that remains before the Board is whether the Veteran's current hearing loss disability was incurred in or otherwise caused by his military service, to include hazardous noise exposure.

The Veteran was provided a VA examination in June 2013, at which bilateral sensorineural hearing loss was diagnosed.  The examiner stated that no medical opinion on etiology could be provided without resorting to speculation because there were no threshold audiograms from the Veteran's military service that would allow for an evaluation of hearing acuity during that time period.  The examiner was "[u]nable to determine if hearing loss was due to service, presbycusis or other factors."

The Veteran's treating otolaryngologist submitted two separate statements with respect to the origin of the Veteran's hearing loss.  In December 2013, the provider stated that the Veteran's hearing loss was typical of that which occurred with aging, but may also be related to noise exposure, "and with his history, is as likely as not to be related to his noise exposure in the service."  However, the provider stated that he could not be definitive in his statement because there were no audiograms from the time of service separation.  In a second statement from April 2015, the same provider noted that the Veteran's pattern of hearing loss was typical for noise-induced hearing loss and stated that the Veteran's high-frequency noise-induced hearing loss was probably related to his service noise exposure.

After reviewing the limited evidence of record, including the Veteran's testimony at hearing, the Board finds that the evidence with respect to the cause of the Veteran's hearing loss disability is in equipoise.  As such, and in accordance with the benefit-of-the-doubt rule, the Board must grant the Veteran's claim of service connection.  38 U.S.C.A. § 5107(b). 

Tinnitus

The Veteran also seeks service connection for tinnitus, although the evidence of record with regard to such claim is minimal.  There is no evidence in the service treatment records of complaints, treatment, or diagnosis of tinnitus and the Veteran has not stated that he experienced tinnitus in service.

At the June 2013 VA examination, the Veteran stated that his tinnitus had started just two weeks earlier, following some dizzy spells.  Based on that statement, the examiner offered the opinion that the Veteran's tinnitus was less likely than not related to his military service or noise exposure therein.  The Veteran's treating physician noted the present of occasional bilateral tinnitus in December 2013; however, neither of the statements submitted regarding the etiology the Veteran's tinnitus included any opinion on the etiology of his tinnitus.

At the September 2015 Board hearing, the Veteran's representative argued that "his hearing loss and his tinnitus both started in military service, mainly due to his job."  The Veteran described the onset of his awareness of his hearing loss as a slow progression and answered with an affirmative "mmm-hmm" when his representative asked "sort of like with tinnitus, you have the rain but don't know when it really started."  The VLJ inquired about the onset of the Veteran's symptoms, particularly whether they began in service or afterward, and the Veteran responded that he could not recall.

In this instance, the preponderance of the evidence, as described above, is against the Veteran's claim of service connection for tinnitus.  While the Veteran is considered competent to provide evidence about the onset of tinnitus and the circumstances in which it was first experienced, the severity of symptoms, and the duration of the tinnitus, this evidence has not been affirmatively provided.  Even when prompted about the onset of symptoms by the VLJ, the Veteran did not provide any answer which would suggest that his current symptoms of tinnitus are linked to his military noise exposure.  The response to the comment about tinnitus being like the rain is too vague and the implied question itself lacks sufficient specificity for the Board to consider it affirmative evidence of either onset in service or continuity of symptomatology since service.

The only competent medical evidence of record is that of the VA examiner and is against the claim.  Specifically, the examiner noted that the Veteran described the onset of tinnitus as being two weeks prior to the examination, and therefore some 45 years after service separation, which was the basis for the opinion that it was not caused by noise exposure in service.  The Veteran's treating physician has not provided an opinion regarding the etiology of the Veteran's tinnitus.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of continuity of symptomatology of some other basis for linking the current disability to military service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).

In light of the foregoing, the evidence for the Veteran's claim of service connection is neither in favor of the claim nor in equipoise, such that the benefit-of-the-doubt rule would apply here.  38 U.S.C.A. § 5107(b).  The claim must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is denied.





______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


